Appeal from a judgment of the Court of Claims dismissmg a claim for refund of stock transfer taxes paid by claimant-appellant under protest to effect the transfer of shares of Interstate Natural Gas Company wMch were paid for by claimant-appellant’s parent corporation, Columbian Carbon Company. There is ample evidence to support the decision of the Court of Claims and the judgment should be affirmed. Judgment unanimously affirmed, with costs. Present — Hill, P. J., Crapser, Bliss, Schenck and Poster, JJ. [171 Misc. 566.]